Exhibit 10.10

THE HERSHEY COMPANY

DIRECTORS’ COMPENSATION PLAN

(Amended and Restated as of December 4, 2007)

1

PURPOSE

The purposes of the Directors’ Compensation Plan (“Plan”) are to provide
Directors of The Hershey Company (“Company”) with payment alternatives for the
retainer and fees payable for services as members of the Board of Directors
(“Board”) of the Company or as a chair of any committee thereof (together,
“Director Fees”), to provide Directors the opportunity to elect to receive all
or a portion of the Directors Fees in Deferred Stock Units (“DSUs”), each
representing an obligation of the Company to issue one share of Common Stock of
the Company, $1.00 par value per share (“Common Stock”), and to promote the
identification of interests between such Directors and the stockholders of the
Company by paying a portion of each Director’s compensation in Restricted Stock
Units (“RSUs”), each RSU representing an obligation of the Company to issue one
share of Common Stock.

2

ELIGIBILITY

Any Director of the Company who is not an employee of the Company or any of its
subsidiaries shall be eligible to participate in the Plan. Except as the context
may otherwise require, references in this Plan to a “Director” shall mean only
those directors of the Company who are participants in the Plan.

3

PAYMENT

(a) Director Fees. A Director shall be entitled to Director Fees, in such
amounts as shall be determined by the Board, for services on the Board and as a
chair of any committee of the Board. Pursuant to Section 4 hereof, a Director
may elect to have payment of Directors Fees made currently in cash and/or Common
Stock or deferred for subsequent payment in cash or Common Stock; provided that
if paid currently, fees payable for services as a chair of any committee of the
Board shall be payable only in cash. Any shares of Common Stock payable under
this Section 3(a) shall be paid by the issuance to the Director of a number of
shares of Common Stock equal to the cash amount of the retainer so payable
divided by the Fair Market Value of one share of the Common Stock, as defined in
Section 12 hereof. Any fractional

 

-1-



--------------------------------------------------------------------------------

share of Common Stock resulting from such payment shall be rounded to the
nearest whole share. The Company shall issue share certificates to the Director
for the shares of Common Stock acquired or, if requested in writing by the
Director and permitted under such plan, the shares acquired shall be added to
the Director’s account under the Company’s Automatic Dividend Reinvestment Plan.
As of the date on which the part or whole of the retainer is payable in shares
of Common Stock, the Director shall be a stockholder of the Company with respect
to such shares. Unless otherwise elected in Section 4, any remaining Director
Fees shall be payable in cash.

(b) Restricted Stock Units. A Director shall also be entitled to receive RSUs,
in such amounts as shall be determined by the Board, for services on the Board.
Beginning January 1, 2006 and thereafter, unless otherwise directed by the
Board, RSUs having a value of $25,000 (or such other amount as the Board shall
from time to time determine) shall be awarded to each Director on the first day
of January, April, July and October. The number of full and fractional RSUs so
awarded shall be determined by dividing $25,000 (or such other amount) by the
average of the per share closing price of the Common Stock on the New York Stock
Exchange as published in The Wall Street Journal (or such other reliable
publication as the Board or its delegates may determine) for the last three
trading days of the month preceding the date of the award. Directors whose
membership on the Board commences after January 1, 2006 on a day which is not
the first day of any January, April, July or October, shall be awarded a pro
rata number of RSU’s with respect to the quarter during which the Director
joined the Board equal to the number of RSUs awarded to each Director who was a
member of the Board on the first day of the applicable quarter, multiplied by a
fraction, the numerator of which equals the number of days remaining in the
quarter after the first day on which such Director became a member of the Board,
and the denominator being the total number of days in the quarter. A Restricted
Stock Unit Account shall be established on the books of the Company in the name
of each Director. During the period of the Director’s membership on the Board,
the Director’s Restricted Stock Unit Account shall be subject to credits,
adjustment and substitution to reflect any dividend or other distribution on the
outstanding Common Stock or any split or consolidation or other change affecting
the Common Stock. Any such credit, adjustment or substitution shall be made in a
manner similar to that set forth in Section 6(a) and 6(b) with respect to
Deferred Stock Compensation Accounts. RSUs awarded pursuant to the Plan shall
vest upon termination of the Director’s membership on the Board by reason of
retirement, death or disability, or such other circumstances as the Board, in
its sole discretion, shall at any time determine (provided that a termination of
a Director’s membership on the Board following a Change in Control (as defined
in the Company’s Executive Benefits Protection Plan (Group 3A), the “EBPP”)
shall be considered a retirement for this purpose). RSUs not vested upon or
within 120 days following the Director’s termination of membership on the Board,
as aforesaid, shall be forfeited as of 11:59 p.m. (Eastern Time) on the 120th
day following such Director’s termination of membership on the Board, as
aforesaid. The balance of the Director’s Restricted Stock Unit Account which
becomes vested shall be paid in a lump sum in accordance with Section 7. If
payment hereunder would result in the issuance of a fractional share of Common
Stock, such fractional share shall not be issued and cash in lieu of such
fractional share shall be paid to the Director based upon the average of the per
share closing price of the Common Stock on the New York Stock Exchange as
published in The Wall

 

-2-



--------------------------------------------------------------------------------

Street Journal (or such other reliable publication as the Board or its delegates
may determine) for the three trading days immediately preceding the date of
payment. The Company shall issue share certificates to the Director, or the
Director’s designated beneficiary, for the shares of Common Stock represented by
the Director’s vested RSUs, or if requested in writing by the Director and
permitted under such plan, the shares to be distributed shall be added to the
Director’s account under the Company’s Automatic Dividend Reinvestment Plan. As
of the date on which the Director is entitled to receive payment of shares of
Common Stock, a Director shall be a stockholder of the Company with respect to
such shares.

4

ELECTIONS

(a) Director Fee Payment Alternatives. A Director may elect any one of the
following alternatives with respect to payment of Director Fees:

(1) to receive currently full payment in cash and/or Common Stock, as set forth
in Section 3(a) above, on the date or dates on which the Director Fees are
payable;

(2) to defer payment of all or a portion of the Director Fees for subsequent
payment in cash (a “Cash Deferral Election”);

(3) to defer payment of all or a portion of the Director Fees for subsequent
payment in shares of Common Stock (a “Stock Deferral Election”); or

(4) a combination of (2) and (3).

(b) Filing and Effectiveness of Elections. The election by a Director to receive
payment of Director Fees other than as set forth in Section 4(a)(1) on the date
on which the Director Fees are otherwise payable is made by filing with the
Secretary of the Company a Notice of Election in the form prescribed by the
Company (an “Election”). In order to be effective for any calendar year, an
Election must be received by the Secretary of the Company on or before
December 31 of the preceding calendar year, except that if a Director files a
Notice of Election on or before 30 days subsequent to the Director’s initial
election to the office of Director, the Election shall be effective on the date
of filing with respect to Director Fees payable for any portion of the calendar
year which remains at the date of such filing. An Election may not be modified
or terminated after the beginning of a calendar year for which it is effective.
Unless modified or terminated by filing a new Notice of Election on or before
December 31 immediately preceding the calendar year for which such modification
or termination is effective, an Election shall be effective for and apply to
Director Fees payable for each subsequent calendar year. Director Fees earned at
any time for which an Election is not effective shall be paid as set forth in
Section 4(a)(1) on the date when the Director Fees are otherwise payable. Any
Election shall terminate on the date a Director ceases to be a member of the
Board.

 

-3-



--------------------------------------------------------------------------------

(c) Cash Deferral Elections. Director Fees deferred pursuant to a Cash Deferral
Election shall be deferred and paid as provided in Sections 5 and 7.

(d) Stock Deferral Elections. Director Fees deferred pursuant to a Stock
Deferral Election shall be deferred and paid as provided in Sections 6 and 7.

5

DEFERRED CASH COMPENSATION ACCOUNT

(a) General. The amount of any Director Fees deferred in accordance with a Cash
Deferral Election shall be credited on the date on which such Director Fees are
otherwise payable to a deferred cash compensation account maintained by the
Company in the name of the Director (a “Deferred Cash Compensation Account”). A
separate Deferred Cash Compensation Account shall be maintained for each
calendar year for which a Director has elected a different number of payment
installments or as otherwise may be agreed between the Director and the Company.

(b) Adjustment for Earnings or Losses. The amount in the Director’s Deferred
Cash Compensation Account shall be adjusted to reflect net earnings, gains or
losses in accordance with the provisions of The Hershey Company Deferred
Compensation Plan relating to Investment Credits and Investment Options. The
adjustment for earnings, gains or losses shall be equal to the amount determined
under (1) below as follows:

(1) Deemed Investment Options. The total amount determined by multiplying the
rate earned (positive or negative) by each fund available (taking into account
earnings distributed and share appreciation (gains) or depreciation (losses) on
the value of shares of the fund) for the applicable period by the portion of the
balance in the Director’s Deferred Cash Compensation Account as of the end of
each such period, respectively, which is deemed to be invested in such fund
pursuant to paragraph (2) below. Subject to elimination, modification or
addition by the Board, the funds available for the Director’s election of deemed
investments pursuant to paragraph (2) below shall be one or more of the funds
available (excluding Common Stock) under the Investment Options of The Hershey
Company Deferred Compensation Plan.

(2) Deemed Investment Elections.

(A) The Director shall designate, on a form prescribed by the Company, the
percentage of the deferred Director Fees that are to be deemed to be invested in
the available funds under paragraph (1) above. Said designation shall be
effective on a date specified therein and remain in effect and apply to all
subsequent deferred Director Fees until changed as provided below.

(B) A Director may elect to change, on a calendar year basis (or on such other
basis as permitted from time to time by the Board), the deemed investment

 

-4-



--------------------------------------------------------------------------------

election under paragraph (A) above with respect to future deferred Director Fees
among one or more of the options then available by written notice to the
Secretary of the Company, on a form prescribed by the Company (or by voice or
other form of notice permitted by the Company), at least ten days before the
first day of the calendar year for which the change is to be effective, with
such change to be effective for Director Fees credited to the Deferred Cash
Compensation Account on and after the effective date of the change.

(C) A Director may elect to reallocate the balance of his Deferred Cash
Compensation Account, subject to limitations imposed by the Board, on a calendar
year basis, among the deemed investment options then available. A Director may
make such an election by written notice to the Secretary of the Company, on a
form prescribed by the Company (or by voice or other form of notice permitted by
the Company), at least ten days before the first day of the calendar year for
which the transfer election is to be effective, with such transfer to be based
on the value of the Deferred Cash Compensation Account on the last day of the
calendar year preceding the effective date of the transfer election.

(D) The election of deemed investments among the options provided above shall be
the sole responsibility of each Director. The Company and Board members are not
authorized to make any recommendation to any Director with respect to such
election. Each Director assumes all risk connected with any adjustment to the
value of his Deferred Cash Compensation Account. Neither the Board nor the
Company in any way guarantees against loss or depreciation.

(E) All payments from the Plan shall be made pro-rata from the portion of the
Director’s Deferred Cash Compensation Account which is deemed to be invested in
such funds as may be available from time to time for deemed investment elections
under the Plan.

(F) The Company shall not be required or obligated to invest any amounts in the
funds provided as deemed investment options, and such funds shall be used solely
to measure investment performance. Further, the Company shall not be precluded
from providing for its liabilities hereunder by investing in such funds or in
any other investments deemed to be appropriate by the Board.

(c) Manner of Payment. The balance of a Director’s Deferred Cash Compensation
Account will be paid to the Director or, in the event of the Director’s death,
to the Director’s designated beneficiary, in accordance with the Cash Deferral
Election. A Director may elect at the time of filing the Notice of Election for
a Cash Deferral Election to receive payment of the Director Fees in annual
installments rather than a lump sum, provided that the payment period for
installment payments shall not exceed fifteen years following the Payment
Commencement Date, as described in Section 7 hereof. The amount of any
installment shall be determined by multiplying (i) the balance in the Director’s
Deferred Cash Compensation Account on the date of such installment by (ii) a
fraction, the numerator of which is one and the denominator of which is the
number of remaining unpaid installments (including the

 

-5-



--------------------------------------------------------------------------------

installment payment then being determined). The balance of the Deferred Cash
Compensation Account shall be appropriately reduced on the date of payment to
the Director or the Director’s designated beneficiary to reflect the installment
payment made hereunder. Amounts held pending distribution pursuant to this
Section 5(c) shall continue to be credited with the earnings, gains or losses as
described in Section 5(b) hereof.

6

DEFERRED STOCK COMPENSATION ACCOUNT

(a) General. The amount of any Director Fees deferred in accordance with a Stock
Deferral Election shall be credited to a deferred stock compensation account
maintained by the Company in the name of the Director (a “Deferred Stock
Compensation Account”). A separate Deferred Stock Compensation Account shall be
maintained for each calendar year for which a Director has elected a different
number of payment installments or as otherwise determined by the Board. On each
date on which Director Fees are otherwise payable and a Stock Deferral Election
is effective for a Director, the Director’s Deferred Stock Compensation Account
for that calendar year shall be credited with a number of full and fractional
Deferred Stock Units (“DSUs”) equal to the cash amount of the Director Fees
payable divided by the Fair Market Value of one share of the Common Stock, as
defined in Section 12 hereof, on the date on which such Director Fees are
payable. If a dividend or distribution is paid on the Common Stock in cash or
property other than Common Stock, on the date of payment of the dividend or
distribution to holders of the Common Stock each Deferred Stock Compensation
Account shall be credited with a number of full and fractional DSUs equal to the
number of full and fractional DSUs credited to such Account on the date fixed
for determining the stockholders entitled to receive such dividend or
distribution times the amount of the dividend or distribution paid per share of
Common Stock divided by the Fair Market Value of one share of Common Stock, as
defined in Section 12 hereof, on the date on which the dividend or distribution
is paid, it being intended that the number of full and fractional DSUs credited
as a result of the dividend or distribution shall be equal to the number of full
and fractional shares that would be issued if the DSUs credited to the Account
were actual shares participating in the Company’s dividend reinvestment plan. If
the dividend or distribution is paid in property, the amount of the dividend or
distribution shall equal the fair market value of the property on the date on
which the dividend or distribution is paid. The Deferred Stock Compensation
Account of a Director shall be charged on the date of distribution with any
distribution of shares of Common Stock made to the Director from such Account
pursuant to Section 6(c) hereof.

(b) Adjustment and Substitution. The number of DSUs credited to each Deferred
Stock Compensation Account shall be proportionately adjusted to reflect any
dividend or other distribution on the outstanding Common Stock payable in shares
of Common Stock or any split or consolidation of the outstanding shares of
Common Stock. If the outstanding Common Stock shall, in whole or in part, be
changed into or exchangeable for a different class or classes of securities of
the Company or securities of another Company or cash or property other than
Common Stock, whether through reorganization, reclassification,
recapitalization, merger, consolidation or otherwise, the Board shall adopt such
amendments to the Plan as it deems necessary to carry out the purposes of the
Plan, including the continuing deferral of any amount of any Deferred Stock
Compensation Account.

 

-6-



--------------------------------------------------------------------------------

(c) Manner of Payment. The balance of a Director’s Deferred Stock Compensation
Account will be paid in shares of Common Stock to the Director or, in the event
of the Director’s death, to the Director’s designated beneficiary, in accordance
with the Stock Deferral Election. A Director may elect at the time of filing of
the Notice of Election for a Stock Deferral Election to receive payment of the
shares of Common Stock credited to the Director’s Deferred Stock Compensation
Account in annual installments rather than a lump sum, provided that the payment
period for installment payments shall not exceed fifteen years following the
Payment Commencement Date as described in Section 7 hereof. The number of shares
of Common Stock distributed in each installment shall be determined by
multiplying (i) the number of DSUs credited to such Director’s Deferred Stock
Compensation Account on the date of payment of such installment, by (ii) a
fraction, the numerator of which is one and the denominator of which is the
number of remaining unpaid installments (including the installment payment then
being determined) and by rounding such result down to the nearest whole number
of shares. The balance of the number of DSUs credited to such Director’s
Deferred Stock Compensation Account shall be appropriately reduced in accordance
with this Section 6(c) to reflect the installment payments made hereunder. DSUs
remaining in a Deferred Stock Compensation Account pending distribution of
shares of Common Stock pursuant to this Section 6(c) shall continue to be
credited with respect to dividends or distributions paid on the Common Stock
pursuant to Section 6(a) hereof and shall be subject to adjustment pursuant to
Section 6(b) hereof. If a lump sum payment or the final installment payment
hereunder would result in the issuance of a fractional share of Common Stock,
such fractional share shall not be issued and cash in lieu of such fractional
share shall be paid to the Director based on the Fair Market Value of a share of
Common Stock, as defined in Section 12 hereof, on the date immediately preceding
the date of such payment. The Company shall issue share certificates to the
Director, or the Director’s designated beneficiary, for the shares of Common
Stock distributed hereunder, or if requested in writing by the Director and
permitted under such plan, the shares to be distributed shall be added to the
Director’s account under the Company’s Automatic Dividend Reinvestment Plan. As
of the date on which the Director is entitled to receive payment of shares of
Common Stock, a Director shall be a stockholder of the Company with respect to
such shares.

7

PAYMENT COMMENCEMENT DATE

Payment of amounts in a Restricted Stock Unit Account (if vested), Deferred Cash
Compensation Account or a Deferred Stock Compensation Account shall commence on
the first business day next succeeding the 89th day following the day on which
the Director ceases to be a member of the Board for any reason, including death
or disability. The Governance Committee of the Board may provide for the
accelerated payment of Deferred Cash Compensation Accounts and Deferred Stock
Compensation Accounts in one lump sum in connection with a change in control
event within the meaning of the regulations promulgated under Code Section 409A,
notwithstanding any other payment options previously selected by a Director
under his or her Cash Deferral Elections and Stock Deferral Elections.

 

-7-



--------------------------------------------------------------------------------

8

BENEFICIARY DESIGNATION

A Director may designate, in the Beneficiary Designation form prescribed by the
Company, any person to whom payments of cash or shares of Common Stock are to be
made if the Director dies before receiving payment of all amounts due hereunder.
A beneficiary designation will be effective only after the signed beneficiary
designation form is filed with the Secretary of the Company while the Director
is alive and will cancel all beneficiary designations signed and filed earlier.
If the Director fails to designate a beneficiary, or if all designated
beneficiaries of the Director die before the Director or before complete payment
of all amounts due hereunder, any remaining unpaid amounts shall be paid in one
lump sum to the estate of the last to die of the Director or the Director’s
designated beneficiaries, if any.

9

NON-ALIENABILITY OF BENEFITS

Neither the Director nor any beneficiary designated by the Director shall have
the right to, directly or indirectly, alienate, assign, transfer, pledge,
anticipate or encumber (except by reason of death) any amount that is or may be
payable hereunder, nor shall any such amount be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Director or the Director’s designated
beneficiary or to the debts, contracts, liabilities, engagements, or torts of
any Director or designated beneficiary, or transfer by operation of law in the
event of bankruptcy or insolvency of the Director or any beneficiary, or any
legal process.

10

NATURE OF ACCOUNTS

Any Restricted Stock Unit Account, Deferred Cash Compensation Account or
Deferred Stock Compensation Account shall be established and maintained only on
the books and records of the Company, and no assets or funds of the Company or
the Plan or shares of Common Stock of the Company shall be removed from the
claims of the Company’s general or judgment creditors or otherwise made
available until such amounts are actually payable to Directors or their
designated beneficiaries as provided herein. The Plan constitutes a mere promise
by the Company to make payments in the future. The Directors and their
designated beneficiaries shall have the status of, and their rights to receive a
payment of cash or shares of Common Stock

 

-8-



--------------------------------------------------------------------------------

under the Plan shall be no greater than the rights of, general unsecured
creditors of the Company. No person shall be entitled to any voting rights with
respect to shares credited to any RSU or Deferred Stock Compensation Account
which is not yet payable to a Director or the Director’s designated beneficiary.
The Company shall not be obligated under any circumstance to fund its financial
obligations under the Plan, and the Plan is intended to constitute an unfunded
plan for tax purposes. However, the Company may, in its discretion, set aside
funds in a trust or other vehicle, subject to the claims of its creditors, in
order to assist it in meeting its obligations under the Plan, if such
arrangement will not cause the Plan to be considered a funded deferred
compensation plan under the Internal Revenue Code of 1986, as amended.

11

ADMINISTRATION OF PLAN; HARDSHIP WITHDRAWAL

Full power and authority to construe, interpret, and administer the Plan shall
be vested in the Board. Decisions of the Board shall be final, conclusive, and
binding upon all parties. Notwithstanding the terms of a Cash Deferral Election
or a Stock Deferral Election made by a Director hereunder, the Board may, in its
sole discretion, permit the withdrawal of amounts credited to a Deferred Cash
Compensation Account or shares credited to a Deferred Stock Compensation Account
with respect to Director Fees previously payable, or permit the early vesting
and payment of RSUs previously awarded, upon the request of a Director or the
Director’s representative, or following the death of a Director upon the request
of a Director’s beneficiary or such beneficiary’s representative, if the Board
determines that the Director or the Director’s beneficiary, as the case may be,
is confronted with an unforeseeable emergency. An unforeseeable emergency is a
severe financial hardship to the Director resulting from illness or accident of
the Director, the Director’s spouse, beneficiary or dependent, loss of the
Director’s property due to casualty or similar extraordinary and unforeseeable
circumstances beyond the Director’s control, which hardship cannot be relieved
through insurance, cessation of deferrals under the Plan or liquidation of
assets that would not cause a severe financial hardship. Cash needs arising from
foreseeable events, such as the purchase or building of a house or education
expenses, will not be considered to be the result of an unforeseeable financial
emergency. The Director or the Director’s beneficiary shall provide to the Board
such evidence as the Board, in its discretion, may require to demonstrate that
such emergency exists and financial hardship would occur if the withdrawal were
not permitted. The withdrawal shall be limited to the amount or to the number of
shares, as the case may be, necessary to meet the emergency. Payment shall be
made as soon as practicable after the Board approves the payment and determines
the amount of the payment or number of shares which shall be withdrawn. In the
case of a hardship withdrawal from the Deferred Cash Compensation Account or
Deferred Stock Compensation Account, payment shall be made in a single lump sum
from the portion of the Deferred Cash Compensation Account or Deferred Stock
Compensation Account, as applicable, with the largest number and in reverse
order of installment payments, in each case in accordance with
Section 5(b)(2)(E) if the distribution is from the Deferred Cash Compensation
Account. No Director shall participate in any decision of the Board regarding
such Director’s request for a withdrawal under this Section 11.

 

-9-



--------------------------------------------------------------------------------

12

FAIR MARKET VALUE

Fair Market Value of the Common Stock (“Fair Market Value”) on a single date
shall be the closing price on the applicable date (or if not a trading date, the
next preceding trading date), and Fair Market Value, where the determination is
made over a period of more than one day, shall be the average of the closing
price for all trading dates for the applicable period covered by a payment. For
purposes of Section 3(a) and 6(a) hereof, the applicable period for a quarterly
Directors Fees payment or credit shall be the three calendar months immediately
preceding the calendar month during which the day on which the payment or credit
is being made, and the applicable period for a Directors Fees payment relating
to a period other than a quarter shall be determined under similar principles.
The closing price of the Common Stock for a single date or for each day within
the applicable period shall be as quoted in The Wall Street Journal (or in such
other reliable publication as the Board or its delegate, in its discretion, may
determine to rely upon).

13

SECURITIES LAWS; ISSUANCE OF SHARES; NONCERTIFICATED SHARES

The obligation of the Company to issue or credit shares of Common Stock under
the Plan shall be subject to (i) the effectiveness of a registration statement
under the Securities Act of 1933, as amended, with respect to such shares, if
deemed necessary or appropriate by counsel for the Company, (ii) the condition
that the shares shall have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange, if any, on which the Common Stock
shares may then be listed and (iii) all other applicable laws, regulations,
rules and orders which may then be in effect. If, on the date on which any
shares of Common Stock would be issued sufficient shares of Common Stock are not
available under the Plan or the Company is not obligated to issue shares
pursuant to this Section 13, then no shares of Common Stock shall be issued but
rather, in the case of Common Stock to be issued currently, cash shall be paid
in payment of the Director Fees payable. The Board shall adopt appropriate rules
and regulations to carry out the intent of the immediately preceding sentence if
the need for such rules and regulations arises. To the extent the Plan provides
for issuance of share certificates to reflect the transfer of shares of Common
Stock, the transfer of such shares may be effected on a noncertificated or
“book-entry” basis.

 

-10-



--------------------------------------------------------------------------------

14

GOVERNING LAW

The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Delaware.

15

EFFECTIVE DATE; AMENDMENT AND TERMINATION

The Plan was adopted by the Board on December 4, 1996, and became effective as
of January 1, 1997. The Plan was previously amended and restated effective
October 2, 2001 and December 3, 2002. The Plan, as amended and restated herein,
shall be effective as of June 14, 2007. The Board may amend or terminate the
Plan at any time, provided that no such amendment or termination shall adversely
affect rights with respect to amounts or shares then credited to any Deferred
Cash Compensation Account or Deferred Stock Compensation Account.

16

AUTHORIZED SHARES; DESIGNATION AS AWARD UNDER EQUITY AND

INCENTIVE COMPENSATION PLAN

Shares issued hereunder with respect to RSUs and DSUs credited prior to
April 17, 2007 shall be deemed issued as part of the aggregate of 300,000
(reflecting prior stock splits and stock dividends and as shall be adjusted and
subject to adjustment to reflect future stock splits and stock dividends) shares
of Common Stock previously authorized for issuance hereunder. Effective as of
April 17, 2007, the crediting of RSUs and the ability to make elections to
receive Directors Fees in shares of Common Stock or to defer payment of
Directors Fees and have such fees credited as DSUs shall constitute a
non-employee directors award under The Hershey Company Equity and Incentive
Compensation Plan (the “EICP”). This Plan and the related Notice of Election and
other documents contemplated hereunder shall constitute the award agreement for
purposes of the EICP and shares of Common Stock issued with respect to such
RSUs, Directors Fees or DSUs shall be deemed issued from the shares authorized
for issuance under the EICP.

 

THE HERSHEY COMPANY By:  

/s/ Marcella K. Arline

 

Marcella K. Arline, Senior Vice President,

 

Chief People Officer

 

-11-